      Case 1:19-cv-01698-LJV-MJR Document 18 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 SAUNDRA REESE,

               Plaintiff,

          v.                                           19-CV-1698-LJV-MJR
                                                       DECISION & ORDER
 FEDEX TRADE NETWORKS
 TRANSPORT & BROKERAGE, INC.,1

               Defendant.



      On December 20, 2019, the plaintiff, Saundra Reese, commenced this action

under Title VII of the Civil Rights Act of 1964. Docket Item 1. On February 19, 2020,

this Court referred this case to United States Magistrate Judge Michael J. Roemer for all

proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 7. On April 30, 2020,

Reese moved to amend her complaint, Docket Item 12; on May 14, 2020, the

defendant, FedEx Trade Networks Transport & Brokerage, Inc., responded, Docket

Item 13; and on July 9, 2020, Reese replied, Docket Item 14. On October 28, 2020,

Judge Roemer issued a Report, Recommendation, and Order (“RR&O”)2 finding that

the motion to amend should be denied insofar as it sought to add two new claims—

Count IV (Retaliation) and Count V (Race Discrimination)—but otherwise granted.




      1As noted in the RR&O, the defendant is incorrectly named in the complaint.
The Clerk of the Court shall update the case caption accordingly.
      2  Because Judge Roemer denied a request to add new claims, effectively
dismissing those claims, he fashioned his decision as a Report and Recommendation
as to that request. See Docket Item 17.
      Case 1:19-cv-01698-LJV-MJR Document 18 Filed 12/08/20 Page 2 of 2




Docket Item 17. The parties did not object to the RR&O, and the time to do so now has

expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Roemer's RR&O as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Roemer's recommendation to grant the motion to amend in part.

         For the reasons stated above and in the RR&O, Reese’s motion to amend,

Docket Item 12, is GRANTED IN PART AND DENIED IN PART: the motion to amend

the complaint to add Counts IV and V is denied but is granted in all other respects. The

case is referred back to Judge Roemer for further proceedings consistent with the

referral order of February 19, 2020, Docket Item 7.

         SO ORDERED.

Dated:         December 8, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE

                                              2
